On September 24,1998, this court suspended respondent, Curtis Griffith, a.k.a. Curtis Griffith, Jr., for an interim period pursuant to Gov.Bar R. V(5)(A)(4). On October 1, 1998, the Board of Commissioners on Grievances and Discipline submitted an entry pursuant to Gov.Bar R. V(5)(D)(1)(C) notifying this court that respondent no longer was in default of the child support order previously submitted to the court. Upon consideration thereof,
IT IS ORDERED by the court that pursuant to Gov.Bar R. V(5)(D)(1), respondent, Curtis Griffith, a.k.a. Curtis Griffith, Jr., Attorney Registration No. 0030707, be reinstated to the practice of law.
IT IS FURTHER ORDERED that pursuant to Gov.Bar R. V(5)(D)(2) reinstatement of respondent shall not terminate any pending disciplinary proceedings against respondent.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.